THE THIRTEENTH COURT OF APPEALS

                                   13-13-00234-CV


                AMERICAN GENERAL LIFE INSURANCE COMPANY
                                    v.
                      JUAN J. MANCILLAS, M. D., ET AL


                                 On Appeal from the
                    332nd District Court of Hidalgo County, Texas
                            Trial Cause No. C-478-11-F


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment that

American General's motion for summary judgment be granted. Costs of the appeal are

adjudged against appellee.

      We further order this decision certified below for observance.

November 20, 2014